Citation Nr: 0626619	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral ear 
disorder, to include ruptured eardrums and hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied entitlement to 
service connection for bilateral ruptured ear drums.  

In an October 2003 decision remand, the Board determined that 
the claim for a bilateral ear condition had been the subject 
of an earlier final rating decision, and that therefore, the 
Board must determine whether new and material evidence had 
been submitted to reopen the claim.  See 38 U.S.C.A. § 5108, 
7105; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  At 
that time, the Board remanded for further development the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a bilateral ear 
condition, to include hearing loss.

In March 2005, the Board remanded the case in order to comply 
with notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In a September 2005 decision, the Board 
reopened the claim for service connection for a bilateral ear 
disorder, to include hearing loss, and remanded the case to 
the RO for further development and adjudication of that 
claim.


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service; and there is no evidence indicating that prior to 
2002 the veteran had tympanic membrane perforations.  


CONCLUSION OF LAW

A bilateral ear disorder, to include ruptured eardrums and 
hearing loss, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
December 2001, February 2004, and March 2005.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection. VA has also informed the veteran of the 
types of evidence necessary to establish such claims, the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The Board acknowledges that complete VCAA notice may not have 
been provided to the veteran prior to the initial unfavorable 
decision in this case as normally required.  However, in a 
case involving the timing of the VCAA notice, the veteran has 
a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  As indicated above, two of the 
notice letters were issued after the initial unfavorable 
decision.  Thereafter, however, he was afforded an 
opportunity to respond, and the RO subsequently reviewed the 
claims again and most recently issued supplemental statements 
of the case in August 2005 and December 2005 after the last 
of the three letters.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board below denies entitlement to service 
connection for the claimed disability.  Therefore, notice as 
to the appropriate effective date is moot as to the claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim.  Additionally, attempts were made to obtain 
other private medical records from identified providers.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.


II.  Background and Analysis of Claim

The veteran has stated that he ruptured both ear drums while 
serving on the USS Vance.  He was injured while at his battle 
station as a loader on a quad 40 mm gun, which was fired near 
his head.  He relates this to his current bilateral hearing 
loss.

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2005).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case. 38 C.F.R. §§ 3.103, 
3.303(a).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, if the evidence 
is consistent with circumstances, conditions, or hardships of 
such service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Collette v. Brown, 83 
F.3d 389, 393 (Fed. Cir. 1996).  Section 1154(b), however, 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected. 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.

The service record in this case indicates that the veteran 
served in the Coast Guard, including service on the USS VANCE 
and two other ships.  At discharge his rating was Seaman, 
First Class.  There is no indication in the service records 
that he was involved in combat. 

The service medical records show that at the January 1945 
examination, the ears were both normal, and conversational 
speech hearing was measured to be 30/30, bilaterally.  At the 
May 1946 physical examination prior to discharge, the 
veteran's ears, including condition of drum, canal, 
discharge, etc., were found to be normal bilaterally; and 
hearing was tested and found to be 15/15 bilaterally on 
whispered voice testing, and 30/30 bilaterally on 
conversational speech testing.  Service medical records do 
not reflect any complaints, symptoms or diagnosis of hearing 
loss or other ear condition during service.  

The post-service record includes a certificate of attending 
physician, dated in May 1966.  In that certificate, Raymond 
E. Jordan, M.D., noted the following history.   Approximately 
15 years before, the veteran began to notice a hearing loss, 
and difficulty distinguishing words.  The veteran had some 
difficulty with his ears while in service.  He had no pain or 
drainage, and no tinnitus or dizziness.  Dr. Jordan noted 
that on examination, the drums were intact.  The certificate 
contains a diagnosis of bilateral sensorineural hearing loss.   

VA treatment records from 2001 to 2005 show treatment for 
complaints of hearing loss, beginning in September 2001.  
Audiology examinations in 2002 and 2003 contain audiology 
findings that meet VA standards for a hearing loss disability 
in both ears.

Most recently, the veteran underwent VA examination of his 
ears and hearing loss in November 2005.  At that time, the 
examiner reviewed the claims file, noting that audiometric 
results dated from 2002 to 2004 indicated moderate to 
profound sloping sensorineural hearing loss with poor 
discrimination ability.  The examiner noted that service 
medical records included one dated in May 1946 that revealed 
whisper test results suggesting that hearing was within 
normal limits bilaterally.  The examiner noted that he did 
not find any early medical record indicating (prior to 2002) 
that the veteran had had tympanic membrane perforations.

During the examination the veteran reported a history of in-
service noise exposure from gun fire, including a Quad 40 gun 
fired near him, without ear protection.   After service, he 
worked as a machinist which involved intermittent noise 
exposure for which he wore ear plugs on the rare occasions 
when he was around high noise level areas.  He also reported 
a two year history of recreational noise exposure as a race 
car driver; but he always wore ear protection.  Additionally, 
he reported that he  is a hunter, which exposes him to 
occasional gun fire.

The report includes findings of audiometric testing.  The 
audiometric testing conducted at this examination revealed 
pure tone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, of 60, 65, 75, 95, and 105 decibels in his right ear, 
and of 60, 65, 80, 100, and 100, in his left ear, 
respectively.  Speech audiometry revealed speech recognition 
ability on the Maryland CNC word list of 18 percent in the 
right ear, and 24 percent in the left ear.

Examination findings also included that there was no 
tinnitus; that acoustic immittance testing revealed adequate 
middle ear functioning bilaterally; and that contralateral 
reflexes were absent except at 500 Hz, bilaterally.  After 
examination, the report contains a diagnosis of moderate to 
profound sloping sensorineural hearing loss in the right ear, 
and moderately-severe to profound sloping sensorineural 
hearing loss in the left ear.

The report concludes with a discussion of service and post-
service medical records contained in the claims file and an 
opinion addressing whether there is a nexus between any 
current hearing loss and service.  The examiner concluded 
that based on the evidence of record, there was insufficient 
evidence to determine if the veteran's current hearing loss 
began during service; and the examiner stated that he could 
not resolve this issue without resorting to mere speculation.

In summary, the record does contain current audiology 
findings that meet VA standards that shows a hearing loss 
disability in both ears.  The record does not, however, show 
that the veteran has tinnitus or has been diagnosed with any 
other ear disorder.  With respect to the bilateral hearing 
loss, the regulations do not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when, as here, 
there were no audiometric scores reported at separation from 
service, but merely the report of hearing 15/15 bilateral to 
the whispered voice.  See Ledford v. Derwinski, 3 Vet. App. 
87 (1992).

The medical evidence does not show that the veteran had 
impaired hearing (as defined under 38 C.F.R. § 3.385) in 
either ear within the one-year period after that service, as 
required for a presumption of service connection.  Although 
an August 1964 certificate of attending physician contains a 
diagnosis of bilateral sensorineural hearing loss, this was 
over 18 years after the veteran's period of active duty.  The 
Board notes that that physician stated that the veteran began 
to notice a hearing loss 15 years before.  However, that 
statement merely relates the veteran's reported history of 
what the veteran noticed 15 years before.  The Board points 
out that, as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate (and/or incomplete) factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).

Here, there are no records of treatment prior to the August 
1964 certificate of attending physician, and moreover, there 
are no records of actual treatment prior to 2001.  This 
extended period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case the competent evidence regarding the required 
element of nexus consists of a VA medical opinion in November 
2005, which does not relate any bilateral ear disorder, 
including bilateral hearing loss, to noise exposure/acoustic 
trauma during military service.  The examiner reviewed the 
claims file before rendering an opinion that is basically 
against granting service connection.  The examiner 
acknowledged the limitations of the service record audiology, 
but opined that there was insufficient evidence to determine 
if the veteran's current hearing loss began during service; 
and that he could not resolve this issue without resorting to 
mere speculation.

The claimant's belief, unsupported by competent medical 
evidence, cannot form the basis of a claim. Voerth v. West, 
13 Vet. App. 117 (1999).  In response to the VA opinion, the 
appellant did not challenge the specific conclusions with any 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
cannot oppose the competent VA medical opinion of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.

The weight of the credible evidence demonstrates that any 
current bilateral ear hearing loss began years after the 
veteran's active duty and was not caused by any incident of 
service; and that there is no other current ear disorder.  As 
the preponderance of the evidence is against the claim for 
service connection for a bilateral ear disorder, to include 
ruptured eardrums and hearing loss, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for a bilateral ear disorder, to include 
ruptured eardrums and hearing loss, is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


